Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 03/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT No. 10587531 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 9, 11-15 and 17-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to reasonably disclose, suggest, or render obvious the independent Claims as recited, claimed and arranged by the applicant. In particular, none of the cited prior arts of record reasonably disclose, suggest, or render obvious 
the limitations: “sending, by a client device, a request to a resource directory server, wherein the request carries identifier information of a resource server corresponding to an authorization server, and the request requests to obtain an address of the authorization server; receiving, by the client device, address information of the authorization server that is returned by the resource directory server; sending, by the 
 the limitations: “send a request to a resource directory server, wherein the request carries identifier information of a resource server corresponding to an authorization server, and the request requests to obtain an address of the authorization server; and send an authorization request to the authorization server according to address information of the authorization server; and a receiver, configured to receive the address information of the authorization server that is returned by the resource directory server and receive the authorization information identifier” as recited in independent Claim 15,
and the limitations: “a processor, configured to parse the authorization information identifier, to obtain digital signature information; and a transmitter, configured to, after the digital signature information is successfully verified, send, to the authorization server, an authorization request carrying an access token identifier; wherein the receiver is further configured to receive an authorization response that is returned by the authorization server according to the access token identifier; and wherein the transmitter is further configured to return a resource access response to the client device according to the authorization response” as recited in independent Claim 21,
in combination with the other limitations of the respective independent claims 9, 15 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282.  The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451